Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This action is in response to the Amendment filled on 05/25/2022. The amendment has been entered. Claims 2, 18 have been amended, claims 3 and 19 are cancelled and claims 21 and 22 have been newly added. Claims 1, 2, 4-18, and 20-22 are pending, with claims 1, 11 and 17 being independent in the instant application.
Response to Arguments
3.	 Applicant's Arguments/Remarks filed on 05/25/2022 on pages 1-4 regarding 35 U.S.C. 103 rejections have been fully considered and are found persuasive in view of the presented Arguments/Remarks by the Applicant. However, a new ground of rejections is made below. Therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation “wherein the elements that emulate the resistive or parasitic interactions represent unintended interactions between the individual components …”, and claim 1 recites the limitation “augmenting the lumped parameter model by adding elements that emulate the resistive or parasitic interactions …”, however it is not clear if “the elements” in claim 22 and “elements” in claim 1 are both same or different. There is insufficient antecedent basis for the abovementioned limitation in the claim 22, makes the scope of the claim indeterminate.
Therefore, the claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite. Proper correction or clarification is required for this claim. For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe “the elements” in claim 1 and claim 22 are same.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1, 2, 4, 5, 11, 12, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over an NPL paper “Computational Heat Transfer Platform for Frequency Domain Reliability Design” by Jacob A. Free (hereinafter Free) and in view of another NPL paper “Lumped-Parameter Thermal Model for Axial Flux Permanent Magnet Machines” by Naghi Rostami (hereinafter Rostami).
Regarding claim 1, Free teaches A method comprising: accessing a computer aided design (CAD) model of a system, (Free disclosed in Abstract: “This paper presents a method to form spatially varying electrothermal impedance frequency response function (FRF) figures using finite element (FE) models of transient heat transfer … To illustrate the modeling procedure, spatially-varying FRF surfaces are extracted from a simple model of a discrete wide-bandgap power transistor. Next, a prototype converter is analyzed. Comparison of FRFs from model and experiment allow for identification and diagnosis of model errors using the introduced sensitivity analysis method. The result is a virtual converter prototyping platform for parametrically studying effects of geometry and interfaces, such as wire bonds, on heat transfer dynamics and fatigue-accelerating spatial temperature gradients induced by converter operation.” Here, the “sensitivity analysis method” being introduced in order to diagnosis the model errors in spatially varying electrothermal impedance frequency response function (FRF) figures by using finite element (FE) models of transient heat transfer. 
Further, it has been discussed in 1st page under ‘Introduction’, Power semiconductor assemblies and converters can contain multiple heat sources (semiconductor dies) and can be larger than microelectronic systems, with spatial temperature gradients potentially varying on the order of centimeters. To quantify transient heat transfer over wide space and time scales, analytical and experimental techniques have been developed. Researchers have developed active thermal control using implementation of finite difference, and finite element (FE) domain discretization. Related approaches leverage the precise geometric modeling capability provided by computer-aided design (CAD) software, allowing for single-input-single-output transfer function models to be extracted from a CAD and ANSYS front-end user interface. It has been disclosed in 2nd page under section III A.: “Fig. 1 and 2 show a decapsulated silicon carbide (SiC) power MOSFET and an associated CAD solid model … The model’s geometry was imported to the ANSYS Mechanical software in which mesh and boundary conditions similar to those illustrated in Fig. 2 were applied.” Here, a computer aided design (CAD) model of a system is accessed and associated with silicon carbide (SiC) power MOSFET in the electronic power conversion system).
Free teaches performing a proximity search in the CAD model to find groups of components that may be affected by resistive or parasitic interactions between individual components in the groups; (Free disclosed in 2nd page under section II B., a method has been developed to process transient numerical models, created by commercial software, directly using state-space analysis to create FRF figures. These FRFs for transient heat transfer are an electrothermal impedance between a node’s temperature and a reference (typically ambient) and display transient thermal response harmonics equally, unlike time domain step response curves. It has been discussed in page 2-3 under section III A. and B., Fig. 1 and 2 show a decapsulated silicon carbide (SiC) power MOSFET and an associated CAD solid model. The model’s geometry was imported to the ANSYS Mechanical software in which mesh and boundary conditions similar to those (illustrated in Fig. 2) were applied. Single FRF quantities is generalized in space to identify how spatial domain properties influence a response continuum. The usage of commercial FE software allows for specification of a mesh which enables spatially-varying FRFs to be extracted. Fig. 2(b) shows how the mesh aligns nodes 1-6 with a vector entering the assembly center through the semiconductor die. Using a state-space form of the FE model, a spatially-varying FRF surface was generated for the nodes aligned with the coordinate vector and is illustrated in Fig. 3. These response plots reveal how the thermal response varies as a function of harmonic frequency of semiconductor device heat dissipation and spatial location within the assembly. To create spatially-varying FRFs, an FE model that has been transformed into a state-space representation is used to map the frequency domain thermal response of each node along a coordinate vector. These FRF quantities are calculated, then the magnitude and phase terms of the FRFs are plotted as a function of harmonic frequency of the loss injection and the spatial location of the node. Interpolation ultimately provides 3D surface plots that lend themselves to graphical analysis for identifying effects of geometric features on response and degradation. It has been discussed in 3 under section IV A. and B., the geometry of the FE model, simplified to reduce mesh requirements and computation, is shown in Fig. 5, further Fig. 6 shows die-to-ambient and sink-to-ambient FRFs from model and experiment and Table 1 presents three main lumped resistances of the model. The FRFs in Fig. 6 quantify the dynamic thermal response of two points in the assembly: (1) the MOSFET device and (2) the outer surface of the heat sink, measured with the thermistor shown in Fig. 4(b). The subsequent fitting process is manipulated the parameters listed in Table 1, two thermal contacts and a convective resistance, using detailed parameters embedded within the ANSYS model, to specify boundary conditions and contacts and to correlate model and experiment initially utilized obtained parameters. Further, it has been disclosed in page 5 under section IV C. and D.: “Fig. 6(a-b) shows that the die response model and experimental result … The large amount of solid material between heat dissipation in the device and the outer surface of the heat sink attenuates the outer surface’s AC response, so the heat sink-to-ambient FRF shown in Fig. 6(c-d) … Rconv (Convection resistance – external surfaces to ambient) and RLF-Sink (Contact resistance between the lead frame (2) and heat sink (1)) have the most dominant effect on the heat sink-to-ambient response, with Rconv impacting frequencies from DC to 10 mHz and RLF-Sink impacting frequencies from 10 mHz to 1 Hz … Variations in geometry or boundary conditions close to the die were observed to cause the response of the model to change in this high frequency regime. Specifically, this response is highly sensitive to the RSi-LF contact resistance parameter, representing the die-attach interface, whose effect is shown in Fig. 7 for 100% degradation for illustration.” It has been discussed above a proximity search being performed in the CAD model to find groups of components (e.g. die-to-ambient and sink-to-ambient FRFs from model, the FRFs quantify the dynamic thermal response of two points in the assembly or group comprises (1) the MOSFET device and (2) the outer surface of the heat sink, measured with the thermistor shown in Fig. 4(b).). Further, the individual components in the group or assembly affected by resistive or parasitic interactions (e.g. Fig. 6(a-b) shows that the die response model and experimental result, where the large amount of solid material between heat dissipation in the device and the outer surface of the heat sink attenuates the outer surface’s AC response, so the heat sink-to-ambient FRF shown in Fig. 6(c-d). Rconv, convection resistance” to external surfaces to ambient, and the RLF-Sink, “contact resistance” between the lead frame and heat sink, have the most dominant effect on the heat sink-to-ambient response).
Free teaches … the lumped parameter model … that emulate the resistive or parasitic interactions between the individual components in the groups; (Free disclosed in 3rd page under section IV A., (at 3rd para): “Fig. 6 shows die-to-ambient and sink-to-ambient FRFs from model and experiment and Table 1 presents three main lumped resistances of the model. The FRFs in Fig. 6 quantify the dynamic thermal response of two points in the assembly: (1) the MOSFET device and (2) the outer surface of the heat sink, measured with the thermistor shown in Fig. 4(b).” It has been disclosed in page 5 under section V A.- B.: “Simulated die temperature response depends on the FE node(s) selected to represent the die temperature state … Even after the infrared-based calibration procedure executed in the lab focused on a single pixel, it cannot yet be said with exactness the die location’s temperature that the RDS(on) TSEP captured. However, the results in Fig. 8 quantify the importance of correctly specifying the physical location of the die temperature sense point in terms of resulting model accuracy. While normalized plots are useful in fitting model response to experimental data, they are doubly useful in that they enable identification of specific impacts of degradation in devices and components. RLF-Sink represents thermal interface material (TIM) that is used in the lab to connect the MOSFET to the heat sink. Degradation of the TIM, corresponding to an increase in RLF-Sink, causes an increase in temperature gradients actuated by a converter, which would likely increase thermal-mechanical rate-of-degradation. Variations in Rconv represent cooling pump/fan faults or system fouling. TIM and cooling degradation were experimentally emulated and FRFs were extracted for two cases: one in which the speed of the cooling fan being used to cool the system was decreased and the other in which the screw that secured the LF to the sink was loosened to decrease the LF-sink mounting force. These two responses were then normalized by the nominally operating system FRF response to form sensitivity functions. The experimental cooling and TIM degradation sensitivity functions are displayed in Fig. 7. Rconv and RLF-Sink were then manipulated in the model to emulate similar conditions … Rconv and RLF-Sink impact the die-to-ambient segment’s low frequency response due to the long convective time constant that governs the system response …”. Here, the resistive or parasitic interactions between the individual components being emulated in the groups (e.g. Rconv and RLF-Sink are resistive components, where RLF-Sink represents thermal interface material (TIM), is used to connect the MOSFET to the heat sink and variations in Rconv represent fan faults or system fouling). Both of these Rconv and RLF-Sink impact the die-to-ambient segment’s low frequency response due to the long convective time constant that governs the system response and TIM (RLF-Sink represents thermal interface material) and cooling degradation (as Rconv) were experimentally emulated).
However, Free does not explicitly teach the system utilizing a diagnosis engine, the diagnosis engine using a lumped parameter model of the system for diagnosis; augmenting the lumped parameter model by adding elements …; using the augmented lumped model by the diagnosis engine to perform the diagnosis on the system.
Rostami teaches the system utilizing a diagnosis engine, the diagnosis engine using a lumped parameter model of the system for diagnosis; (Rostami disclosed in Abstract: “A lumped-parameter thermal model is presented for axial flux permanent magnet (AFPM) machines … Temperature-dependent thermal properties of the materials used in the machine construction as well as the stator winding resistance and consequently copper losses require temperature update in accurate design of the machine. Therefore, an iterative coupled electromagnetic and thermal design program is proposed in this study. A 5-kW AFPM generator is designed using the proposed program with regarding the thermal behavior of the machine. Tests performed on the designed machine verify that the defined thermal resistance network has a high ability to predict the nodal temperatures accurately.” It has been disclosed in page 1180-1181, under section II D.: “An appropriate thermal analysis requires accurate evaluation of the power losses and also their distribution inside the machine. The copper losses which are the most significant part of the total losses in low and medium speed applications are separated into the copper losses in end-winding on the outer radius of the stator … Since the copper losses are temperature-dependent, the exact amounts of the copper losses are iteratively calculated with temperature correction.” Here, the lumped-parameter thermal model is presented for axial flux permanent magnet (AFPM) machines, the thermal resistance network, an iterative coupled electromagnetic and thermal design program has been proposed with regarding the thermal behavior of the machine. The proposed “electromagnetic and thermal design program” is considered as “diagnosis engine” and a lumped-parameter thermal model applicable to AFPM machines have been presented. The AF machine is divided into several thermal elements, modelled with equivalent lumped-parameter blocks, the lumped-parameter blocks added in AF machine, therefore, the augmented lumped model is used/utilized by the electromagnetic and thermal model as diagnosis engine to perform the diagnosis on the system (since the copper losses are temperature-dependent, the copper losses are iteratively calculated with temperature correction, therefore this is an example of a diagnosis on the system)).
Rostami teaches augmenting the lumped parameter model by adding elements …; (Rostami discussed in page 1178 under ‘Introduction’: “Thermal analysis of electrical machines with applying of the lumped parameters has been the most common approach during the past few decades. In addition to the use of the thermal resistance network, numerical methods such as finite-element method (FEM) have been studied by many authors especially for coupled electromagnetic and thermal simulations … a computer-aided design (CAD) procedure including both electromagnetic and thermal modelling of the machine is proposed. An accurate thermal resistance network is achieved for an axial flux permanent magnet machine.” It has been disclosed in page 1178-1179 under section II: “a lumped-parameter thermal model applicable to AFPM machines is presented. An accurate thermal resistance network using T-equivalent lumped-parameter is defined … the machine is divided into several thermal elements which are modelled with equivalent lumped-parameter blocks, uniformly distributed thermal capacity and heat source generators. The lumped parameters derived from the material properties of the elements, such as heat transfer coefficients as well as their dimensional information. Adjacent elements are connected to each other directly or through additional thermal resistances.” Here, it has been discussed “lumped-parameter thermal model” applicable to AFPM machines and “thermal resistance network” using T-equivalent lumped-parameter is defined. i.e. thermal resistance network defined from lumped-parameter defined as “lumped parameter model”, lumped parameters derived from heat transfer coefficients with dimensional information augmented or added with elements (e.g. material properties of the elements from which the lumped parameters are derived), thus adjacent elements are connected to each other directly or through additional thermal resistances, as described above).
Rostami teaches using the augmented lumped model by the diagnosis engine to perform the diagnosis on the system. (Rostami disclosed in page 1178-1179 under section II: “a lumped-parameter thermal model applicable to AFPM machines is presented. An accurate thermal resistance network using T-equivalent lumped-parameter is defined … the machine is divided into several thermal elements which are modelled with equivalent lumped-parameter blocks, uniformly distributed thermal capacity and heat source generators. The lumped parameters derived from the material properties of the elements, such as heat transfer coefficients as well as their dimensional information. Adjacent elements are connected to each other directly or through additional thermal resistances.” Therefore, the thermal resistance network defined from lumped-parameter defined as “lumped parameter model”, lumped parameters derived from heat transfer coefficients with dimensional information augmented or added with elements (e.g. material properties of the elements from which the lumped parameters are derived), thus adjacent elements are connected to each other directly or through additional thermal resistances and becomes augmented lumped model.
Further, it has been discussed in page 1181-1182 under section IV, an analytical computer-aided design program including electromagnetic and thermal design is utilized in order to improve the design accuracy of an AFPM machine. An accurate thermal resistance network is implemented as a part of the analytical design procedure. Design procedure is illustrated as a flowchart in Fig. 4. As it can be seen in the flowchart, electromagnetic design for the machine is obtained using general sizing equation for AFPM machines. When the required accuracy in electromagnetic design is reached, the proposed thermal model is implemented to calculate the temperatures of the various parts of the machine with an accurate iterative thermal modelling of the machine. Obtained temperatures from the thermal resistance network are iteratively updated for recalculation of the permanent magnet material properties, resistivity of the phase windings and the thermal resistivity of the temperature dependent components. Here, it is understood the augmented lumped model (e.g. thermal resistance network) being used/utilized by the diagnosis engine, proposed “electromagnetic and thermal design program” performed the diagnosis on the system (because the “proposed thermal model” is implemented to calculate the temperatures of the various parts of the machine with an accurate iterative thermal modelling of the machine. Obtained temperatures from the thermal resistance network are iteratively updated for recalculation of the permanent magnet material properties, and the thermal resistivity of the temperature dependent components). 
Therefore, Free and Rostami are analogous art because they are related in performing proximity search in the CAD model that affected by resistive or parasitic interactions between individual components. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Free and Rostami before him or her, to modify the performing a proximity search in the CAD model to find groups of components affected by resistive or parasitic interactions of Free, to include augmenting the lumped parameter model by adding elements that emulate the resistive or parasitic interactions between the individual components and the utilizing of augmented lumped model by the diagnosis engine to perform the diagnosis on the system of Rostami. The suggestion/motivation for doing so would have been obvious by Rostami because the thermal resistance network used T-equivalent lumped-parameter and T-equivalent thermal model is considered or applicable AF machine (as diagnosis engine). The AF machine is divided into several thermal elements, modelled with equivalent lumped-parameter blocks, the augmented lumped model is used by the diagnosis engine (lumped-parameter blocks added in AF machine) to perform the diagnosis on the system (e.g. the copper losses are temperature-dependent, the copper losses are iteratively calculated with temperature correction, is an example of a diagnosis on the system) (Rostami discussed in page 1180-1181, under section II D). Therefore, it would have been obvious to combine Rostami with Free to obtain the invention as specified in the instant claim(s).
Regarding claim 2, Free and Rostami teach The method of claim 1, wherein Free teaches performing the diagnosis comprises at least one of real-time monitoring of the system (Free disclosed in page 5 under section IV D.: “Above 10 mHz, the model and experimental curves in Fig. (ab) have similar wavy shapes. However, the accuracy is visibly limited. Variations in geometry or boundary conditions close to the die were observed to cause the response of the model to change in this high frequency regime. Specifically, this response is highly sensitive to the RSi-LF contact resistance parameter, representing the die-attach interface, whose effect is shown in Fig. 7 for 100% degradation for illustration … Temperature sensitive electrical parameters (TSEPs) were used during application of system identification in the lab. In the method, RDS(on) was correlated to a single pixel of an infrared camera measurement of the die during a pre-calibration. A corresponding curve fit was ultimately implemented in control software to estimate die temperature in real-time.” It has been discussed here, the die were observed/monitored to cause the response of the model to change in high frequency regime (e.g. above 10 mHz), variations in geometry or boundary conditions to the die and further the die temperature is estimated in real-time by implementing in control software).
and Rostami teaches performing a post-hoc diagnosis after a failure of the system. (Rostami discussed in page 1182 under section IV (at 2nd para), it can be seen in the flowchart in Fig. 4, electromagnetic design for the machine is obtained using general sizing equation for AFPM machines. When the required accuracy in electromagnetic design is reached, the proposed thermal model is implemented to calculate the temperatures of the various parts of the machine with an accurate iterative thermal modelling of the machine. Obtained temperatures from the thermal resistance network are iteratively updated for recalculation of the permanent magnet material properties, resistivity of the phase windings and the thermal resistivity of the temperature dependent components. While both of electromagnetic and thermal requirements with desired accuracy are not fulfilled, the design is renewed. Here, it has been discussed the proposed thermal model is implemented to calculate the temperatures of the various parts of the AF machine with an accurate iterative thermal modelling of the machine. The thermal resistance network is iteratively updated (from obtained temperatures) for recalculation of the permanent magnet material properties and the thermal resistivity of the temperature dependent components. When both of electromagnetic and thermal requirements with desired accuracy are not fulfilled, then the design is renewed, i.e. a post-hoc diagnosis being performed in this scenario after a failure of the system).
Regarding claim 4, Free and Rostami teach The method of claim 1, wherein Free teaches the proximity search in the CAD model involves computing a distance field for rigid bodies that represent the individual components. (Free disclosed in page 5 under section V B.: “While normalized plots are useful in fitting model response to experimental data, they are doubly useful in that they enable identification of specific impacts of degradation in devices and components. RLF-Sink represents thermal interface material (TIM) that is used in the lab to connect the MOSFET to the heat sink. Degradation of the TIM, corresponding to an increase in RLF-Sink, causes an increase in temperature gradients actuated by a converter, which would likely increase thermal-mechanical rate-of-degradation. Variations in Rconv represent cooling pump/fan faults or system fouling. TIM and cooling degradation were experimentally emulated and FRFs were extracted for two cases: one in which the speed of the cooling fan being used to cool the system was decreased and the other in which the screw that secured the LF to the sink was loosened to decrease the LF-sink mounting force. These two responses were then normalized by the nominally operating system FRF response to form sensitivity functions. The experimental cooling and TIM degradation sensitivity functions are displayed in Fig. 7. Rconv and RLF-Sink were then manipulated in the model to emulate similar conditions … Rconv and RLF-Sink impact the die-to-ambient segment’s low frequency response due to the long convective time constant that governs the system response and the relatively large distance (~2 mm) between the LF-sink interface and the physical location of the loss perturbation.”. Here, the resistive or parasitic interactions between the individual components being emulated in the groups (e.g. Rconv and RLF-Sink are resistive components, where RLF-Sink represents thermal interface material (TIM), is used to connect the MOSFET to the heat sink and variations in Rconv represent fan faults or system fouling). Both of these Rconv and RLF-Sink impact the die-to-ambient segment’s low frequency response due to the long convective time constant that governs the system response and relatively large distance (~2 mm) between the LF-sink interface and the physical location of the loss perturbation, being computed that represent the proximity search in individual components (e.g. Rconv and RLF-Sink)).
Regarding claim 5, Free and Rostami teach The method of claim 4, wherein Free teaches at least one of the rigid bodies moves relative to others of the rigid bodies in the system, the distance field calculated using a workspace of the at least one rigid body. (Free disclosed in 2nd page under section II B., a method has been developed to process transient numerical models, created by commercial software, directly using state-space analysis to create FRF figures. These FRFs for transient heat transfer are an electrothermal impedance between a node’s temperature and a reference (typically ambient) and display transient thermal response harmonics equally, unlike time domain step response curves. It has been discussed in page 2-3 under section III B., Fig. 2(b) shows how the mesh aligns nodes 1-6 with a vector entering the assembly center through the semiconductor die. Using a state-space form of the FE model, a spatially-varying FRF surface was generated for the nodes aligned with the coordinate vector and is illustrated in Fig. 3. These response plots reveal how the thermal response varies as a function of harmonic frequency of semiconductor device heat dissipation and spatial location within the assembly. To create spatially-varying FRFs, an FE model that has been transformed into a state-space representation is used to map the frequency domain thermal response of each node along a coordinate vector. Further, it has been discussed in page 5 under section V B., it is useful to enable identification of specific impacts of degradation in devices and components, RLF-Sink represents thermal interface material (TIM) that is used in the lab to connect the MOSFET to the heat sink. Degradation of the TIM, corresponding to an increase in RLF-Sink, causes an increase in temperature gradients actuated by a converter, which would likely increase thermal-mechanical rate-of-degradation. Variations in Rconv represent cooling pump/fan faults or system fouling. Rconv and RLF-Sink were manipulated in the model to emulate similar conditions. Rconv and RLF-Sink impacted the die-to-ambient segment’s low frequency response due to the long convective time constant that governs the system response and the relatively large distance (~2 mm) between the LF-sink interface and the physical location of the loss perturbation. Here, degradation of the TIM (thermal interface material), corresponding to an increase in RLF-Sink, causes an increase in temperature gradients actuated by a converter, which would likely increase thermal-mechanical rate-of-degradation, i.e. one of the rigid bodies (e.g. thermal interface material) moves relative to others of the rigid bodies in the system (i.e.  increase thermal-mechanical rate-of-degradation). Further, relatively large distance (~2 mm) being calculated between the LF-sink interface and the physical location of the loss perturbation, by using workspace of the at least one rigid body (e.g. mesh aligns nodes 1-6 with a vector entering the assembly center through the semiconductor die. Using a state-space form of the FE model, a spatially-varying FRF surface was generated for the nodes aligned with the coordinate vector and spatially-varying FRFs, an FE model has been created and transformed into a state-space representation is used to map the frequency domain thermal response of each node along a coordinate vector).
Regarding claim 11, Free teaches An apparatus comprising: a memory operable to store: a computer aided design (CAD) model of a system, (Free disclosed in Abstract: “This paper presents a method to form spatially varying electrothermal impedance frequency response function (FRF) figures using finite element (FE) models of transient heat transfer … To illustrate the modeling procedure, spatially-varying FRF surfaces are extracted from a simple model of a discrete wide-bandgap power transistor. Next, a prototype converter is analyzed. Comparison of FRFs from model and experiment allow for identification and diagnosis of model errors using the introduced sensitivity analysis method. The result is a virtual converter prototyping platform for parametrically studying effects of geometry and interfaces, such as wire bonds, on heat transfer dynamics and fatigue-accelerating spatial temperature gradients induced by converter operation.” Here, the “sensitivity analysis method” being introduced in order to diagnosis the model errors in spatially varying electrothermal impedance frequency response function (FRF) figures by using finite element (FE) models of transient heat transfer. 
Further, it has been discussed in 1st page under ‘Introduction’, Power semiconductor assemblies and converters can contain multiple heat sources (semiconductor dies) and can be larger than microelectronic systems, with spatial temperature gradients potentially varying on the order of centimeters. To quantify transient heat transfer over wide space and time scales, analytical and experimental techniques have been developed. Researchers have developed active thermal control using implementation of finite difference, and finite element (FE) domain discretization. Related approaches leverage the precise geometric modeling capability provided by computer-aided design (CAD) software, allowing for single-input-single-output transfer function models to be extracted from a CAD and ANSYS front-end user interface. It has been disclosed in 2nd page under section III A.: “Fig. 1 and 2 show a decapsulated silicon carbide (SiC) power MOSFET and an associated CAD solid model … The model’s geometry was imported to the ANSYS Mechanical software in which mesh and boundary conditions similar to those illustrated in Fig. 2 were applied. The software stores the C, K, and fLoad data, corresponding to the specified mesh, boundary conditions, and time step, within binary files.” Also, it has been discussed in same page under section III B., the usage of commercial FE software allows for specification of a mesh which enables spatially-varying FRFs to be extracted. Fig. 2(b) shows how the mesh aligns nodes 1-6 with a vector entering the assembly center through the semiconductor die. Using a state-space form of the FE model, a spatially-varying FRF surface was generated for the nodes aligned with the coordinate vector and is illustrated in Fig. 3. Moreover, it has been disclosed in 3rd page under section IV A.: “Response parameters, i.e. thermal resistances and time constants, were extracted during post-processing steps … The geometry of the FE model, simplified to reduce mesh requirements and computation, is shown in Fig. 5. Here, a computer aided design (CAD) model of a system is accessed and associated with silicon carbide (SiC) power MOSFET in the electronic power conversion system, further the (SiC) power MOSFET and an associated CAD solid model, and the model’s geometry was imported to the ANSYS Mechanical software, therefore this whole system is considered as an ‘apparatus’. The FE software stores the data corresponding to the specified mesh and allows for specification of a mesh, enables spatially-varying FRFs to be extracted and the geometry of the FE model, simplified to reduce mesh requirements and computation, (shown in Fig. 5). Therefore, this FE model or FE software having a memory to store the meshed FE model (simplified CAD model in Fig. 5)).
and Free teaches a processor coupled to the memory and operable to perform: performing a proximity search in the CAD model to find groups of components that may be affected by resistive or parasitic interactions between individual components in the groups; (Free disclosed in 2nd page under section II B., a method has been developed to process transient numerical models, created by commercial software, directly using state-space analysis to create FRF figures. These FRFs for transient heat transfer are an electrothermal impedance between a node’s temperature and a reference (typically ambient) and display transient thermal response harmonics equally, unlike time domain step response curves. It has been discussed in page 2-3 under section III A. and B., Fig. 1 and 2 show a decapsulated silicon carbide (SiC) power MOSFET and an associated CAD solid model. The model’s geometry was imported to the ANSYS Mechanical software in which mesh and boundary conditions similar to those (illustrated in Fig. 2) were applied. Single FRF quantities is generalized in space to identify how spatial domain properties influence a response continuum. The usage of commercial FE software allows for specification of a mesh which enables spatially-varying FRFs to be extracted. Fig. 2(b) shows how the mesh aligns nodes 1-6 with a vector entering the assembly center through the semiconductor die. Using a state-space form of the FE model, a spatially-varying FRF surface was generated for the nodes aligned with the coordinate vector and is illustrated in Fig. 3. These response plots reveal how the thermal response varies as a function of harmonic frequency of semiconductor device heat dissipation and spatial location within the assembly. To create spatially-varying FRFs, an FE model that has been transformed into a state-space representation is used to map the frequency domain thermal response of each node along a coordinate vector. These FRF quantities are calculated, then the magnitude and phase terms of the FRFs are plotted as a function of harmonic frequency of the loss injection and the spatial location of the node. Interpolation ultimately provides 3D surface plots that lend themselves to graphical analysis for identifying effects of geometric features on response and degradation. It has been discussed in 3 under section IV A. and B., the geometry of the FE model, simplified to reduce mesh requirements and computation, is shown in Fig. 5, further Fig. 6 shows die-to-ambient and sink-to-ambient FRFs from model and experiment and Table 1 presents three main lumped resistances of the model. The FRFs in Fig. 6 quantify the dynamic thermal response of two points in the assembly: (1) the MOSFET device and (2) the outer surface of the heat sink, measured with the thermistor shown in Fig. 4(b). The subsequent fitting process is manipulated the parameters listed in Table 1, two thermal contacts and a convective resistance, using detailed parameters embedded within the ANSYS model, to specify boundary conditions and contacts and to correlate model and experiment initially utilized obtained parameters. Further, it has been disclosed in page 5 under section IV C. and D.: “Fig. 6(a-b) shows that the die response model and experimental result … The large amount of solid material between heat dissipation in the device and the outer surface of the heat sink attenuates the outer surface’s AC response, so the heat sink-to-ambient FRF shown in Fig. 6(c-d) … Rconv (Convection resistance – external surfaces to ambient) and RLF-Sink (Contact resistance between the lead frame (2) and heat sink (1)) have the most dominant effect on the heat sink-to-ambient response, with Rconv impacting frequencies from DC to 10 mHz and RLF-Sink impacting frequencies from 10 mHz to 1 Hz … Variations in geometry or boundary conditions close to the die were observed to cause the response of the model to change in this high frequency regime. Specifically, this response is highly sensitive to the RSi-LF contact resistance parameter, representing the die-attach interface, ...” 
It has been discussed above a proximity search being performed in the CAD model to find groups of components (e.g. die-to-ambient and sink-to-ambient FRFs from model, the FRFs quantify the dynamic thermal response of two points in the assembly or group comprises (1) the MOSFET device and (2) the outer surface of the heat sink, measured with the thermistor shown in Fig. 4(b).). Further, the individual components in the group or assembly affected by resistive or parasitic interactions (e.g. Fig. 6(a-b) shows that the die response model and experimental result, where the large amount of solid material between heat dissipation in the device and the outer surface of the heat sink attenuates the outer surface’s AC response, so the heat sink-to-ambient FRF shown in Fig. 6(c-d). Rconv, convection resistance” to external surfaces to ambient, and the RLF-Sink, “contact resistance” between the lead frame and heat sink, have the most dominant effect on the heat sink-to-ambient response. It is noted that the usage of commercial FE software allows for specification of the mesh which enables spatially-varying FRFs to be extracted, therefore it is understood the processor of the whole system/apparatus or the software is operable to perform any instruction related to the proximity search).
Free teaches … the lumped parameter model … that emulate the resistive or parasitic interactions between the individual components in the groups; (Free disclosed in 3rd page under section IV A., (at 3rd para): “Fig. 6 shows die-to-ambient and sink-to-ambient FRFs from model and experiment and Table 1 presents three main lumped resistances of the model. The FRFs in Fig. 6 quantify the dynamic thermal response of two points in the assembly: (1) the MOSFET device and (2) the outer surface of the heat sink, measured with the thermistor shown in Fig. 4(b).” It has been disclosed in page 5 under section V A.- B.: “Simulated die temperature response depends on the FE node(s) selected to represent the die temperature state … Even after the infrared-based calibration procedure executed in the lab focused on a single pixel, it cannot yet be said with exactness the die location’s temperature that the RDS(on) TSEP captured. However, the results in Fig. 8 quantify the importance of correctly specifying the physical location of the die temperature sense point in terms of resulting model accuracy. While normalized plots are useful in fitting model response to experimental data, they are doubly useful in that they enable identification of specific impacts of degradation in devices and components. RLF-Sink represents thermal interface material (TIM) that is used in the lab to connect the MOSFET to the heat sink. Degradation of the TIM, corresponding to an increase in RLF-Sink, causes an increase in temperature gradients actuated by a converter, which would likely increase thermal-mechanical rate-of-degradation. Variations in Rconv represent cooling pump/fan faults or system fouling. TIM and cooling degradation were experimentally emulated and FRFs were extracted for two cases: one in which the speed of the cooling fan being used to cool the system was decreased and the other in which the screw that secured the LF to the sink was loosened to decrease the LF-sink mounting force. These two responses were then normalized by the nominally operating system FRF response to form sensitivity functions. The experimental cooling and TIM degradation sensitivity functions are displayed in Fig. 7. Rconv and RLF-Sink were then manipulated in the model to emulate similar conditions … Rconv and RLF-Sink impact the die-to-ambient segment’s low frequency response due to the long convective time constant that governs the system response …”. Here, the resistive or parasitic interactions between the individual components being emulated in the groups (e.g. Rconv and RLF-Sink are resistive components, where RLF-Sink represents thermal interface material (TIM), is used to connect the MOSFET to the heat sink and variations in Rconv represent fan faults or system fouling). Both of these Rconv and RLF-Sink impact the die-to-ambient segment’s low frequency response due to the long convective time constant that governs the system response and TIM (RLF-Sink represents thermal interface material) and cooling degradation (as Rconv) were experimentally emulated).
However, Free does not explicitly teach the system utilizing a diagnosis engine, the diagnosis engine using a lumped parameter model of the system for diagnosis; augmenting the lumped parameter model by adding elements …; sending the augmented lumped model to the diagnosis engine to perform the diagnosis on the system. 
Rostami teaches the system utilizing a diagnosis engine, the diagnosis engine using a lumped parameter model of the system for diagnosis; (Rostami disclosed in Abstract: “A lumped-parameter thermal model is presented for axial flux permanent magnet (AFPM) machines … Temperature-dependent thermal properties of the materials used in the machine construction as well as the stator winding resistance and consequently copper losses require temperature update in accurate design of the machine. Therefore, an iterative coupled electromagnetic and thermal design program is proposed in this study. A 5-kW AFPM generator is designed using the proposed program with regarding the thermal behavior of the machine. Tests performed on the designed machine verify that the defined thermal resistance network has a high ability to predict the nodal temperatures accurately.” It has been disclosed in page 1180-1181, under section II D.: “An appropriate thermal analysis requires accurate evaluation of the power losses and also their distribution inside the machine. The copper losses which are the most significant part of the total losses in low and medium speed applications are separated into the copper losses in end-winding on the outer radius of the stator … Since the copper losses are temperature-dependent, the exact amounts of the copper losses are iteratively calculated with temperature correction.” Here, the lumped-parameter thermal model is presented for axial flux permanent magnet (AFPM) machines, the thermal resistance network, an iterative coupled electromagnetic and thermal design program has been proposed with regarding the thermal behavior of the machine. The proposed “electromagnetic and thermal design program” is considered as “diagnosis engine” and a lumped-parameter thermal model applicable to AFPM machines have been presented. The AF machine is divided into several thermal elements, modelled with equivalent lumped-parameter blocks, the lumped-parameter blocks added in AF machine, therefore, the augmented lumped model is used/utilized by the electromagnetic and thermal model as diagnosis engine to perform the diagnosis on the system (since the copper losses are temperature-dependent, the copper losses are iteratively calculated with temperature correction, therefore this is an example of a diagnosis on the system)).
Rostami teaches augmenting the lumped parameter model by adding elements …; (Rostami discussed in page 1178 under ‘Introduction’: “Thermal analysis of electrical machines with applying of the lumped parameters has been the most common approach during the past few decades. In addition to the use of the thermal resistance network, numerical methods such as finite-element method (FEM) have been studied by many authors especially for coupled electromagnetic and thermal simulations … a computer-aided design (CAD) procedure including both electromagnetic and thermal modelling of the machine is proposed. An accurate thermal resistance network is achieved for an axial flux permanent magnet machine.” It has been disclosed in page 1178-1179 under section II: “a lumped-parameter thermal model applicable to AFPM machines is presented. An accurate thermal resistance network using T-equivalent lumped-parameter is defined … the machine is divided into several thermal elements which are modelled with equivalent lumped-parameter blocks, uniformly distributed thermal capacity and heat source generators. The lumped parameters derived from the material properties of the elements, such as heat transfer coefficients as well as their dimensional information. Adjacent elements are connected to each other directly or through additional thermal resistances.” Here, it has been discussed “lumped-parameter thermal model” applicable to AFPM machines and “thermal resistance network” using T-equivalent lumped-parameter is defined. i.e. thermal resistance network defined from lumped-parameter defined as “lumped parameter model”, lumped parameters derived from heat transfer coefficients with dimensional information augmented or added with elements (e.g. material properties of the elements from which the lumped parameters are derived), thus adjacent elements are connected to each other directly or through additional thermal resistances, as described above).
Rostami teaches sending the augmented lumped model to the diagnosis engine to perform the diagnosis on the system. (Rostami disclosed in Abstract: “A lumped-parameter thermal model is presented for axial flux permanent magnet (AFPM) machines … Temperature-dependent thermal properties of the materials used in the machine construction as well as the stator winding resistance and consequently copper losses require temperature update in accurate design of the machine. Therefore, an iterative coupled electromagnetic and thermal design program is proposed in this study ... Tests performed on the designed machine verify that the defined thermal resistance network has a high ability to predict the nodal temperatures accurately.” It has been discussed in page 1178 under ‘Introduction’: “Thermal analysis of electrical machines with applying of the lumped parameters has been the most common approach during the past few decades. In addition to the use of the thermal resistance network, numerical methods such as finite-element method (FEM) have been studied by many authors especially for coupled electromagnetic and thermal simulations … a computer-aided design (CAD) procedure including both electromagnetic and thermal modelling of the machine is proposed. An accurate thermal resistance network is achieved for an axial flux permanent magnet machine.” It has been disclosed in page 1178-1179 under section II: “a lumped-parameter thermal model applicable to AFPM machines is presented. An accurate thermal resistance network using T-equivalent lumped-parameter is defined … the machine is divided into several thermal elements which are modelled with equivalent lumped-parameter blocks, uniformly distributed thermal capacity and heat source generators. The lumped parameters derived from the material properties of the elements, such as heat transfer coefficients as well as their dimensional information. Adjacent elements are connected to each other directly or through additional thermal resistances. It has been disclosed in page 1180-1181, under section II D.: “An appropriate thermal analysis requires accurate evaluation of the power losses and also their distribution inside the machine. The copper losses which are the most significant part of the total losses in low and medium speed applications are separated into the copper losses in end-winding on the outer radius of the stator … Since the copper losses are temperature-dependent, the exact amounts of the copper losses are iteratively calculated with temperature correction.” Further, it has been discussed in page 1181-1182 under section IV, an electromagnetic and thermal design is included in analytical computer-aided design program, utilized to improve the design accuracy of an AFPM machine. An accurate thermal resistance network is implemented as a part of the analytical design procedure. Design procedure is illustrated as a flowchart in Fig. 4., electromagnetic design for the machine is obtained using general sizing equation for AFPM machines and comprehensive machine theory. The proposed thermal model is implemented to calculate the temperatures of the various parts of the machine with an accurate iterative thermal modelling of the machine, when the required accuracy in electromagnetic design is reached.  Here, the lumped-parameter thermal model or the thermal resistance network considered as “augmented lumped model” presented for axial flux permanent magnet (AFPM) machines, an iterative coupled electromagnetic and thermal design program has been proposed with regarding the thermal behavior of the machine. The proposed “electromagnetic and thermal design program” is considered as “diagnosis engine” and an accurate thermal resistance network (augmented lumped model) applicable to AFPM machines have been sent to the diagnosis engine or proposed thermal model. The AF machine is divided into several thermal elements, modelled with equivalent lumped-parameter blocks, the lumped-parameter blocks added in AF machine, therefore, the augmented lumped model is used/utilized by the electromagnetic and thermal model as diagnosis engine to perform the diagnosis on the system (since the copper losses are temperature-dependent, the copper losses are iteratively calculated with temperature correction, therefore this is an example of a diagnosis on the system)).
Therefore, Free and Rostami are analogous art because they are related in performing proximity search in the CAD model that affected by resistive or parasitic interactions between individual components. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Free and Rostami before him or her, to modify the performing a proximity search in the CAD model to find groups of components affected by resistive or parasitic interactions of Free, to include augmenting the lumped parameter model by adding elements that emulate the resistive or parasitic interactions between the individual components and the utilizing of augmented lumped model by the diagnosis engine to perform the diagnosis on the system of Rostami. The suggestion/motivation for doing so would have been obvious by Rostami because the thermal resistance network used T-equivalent lumped-parameter and T-equivalent thermal model is considered or applicable AF machine (as diagnosis engine). The AF machine is divided into several thermal elements, modelled with equivalent lumped-parameter blocks, the augmented lumped model is used by the diagnosis engine (lumped-parameter blocks added in AF machine) to perform the diagnosis on the system (e.g. the copper losses are temperature-dependent, the copper losses are iteratively calculated with temperature correction, is an example of a diagnosis on the system) (Rostami discussed in page 1180-1181, under section II D). Therefore, it would have been obvious to combine Rostami with Free to obtain the invention as specified in the instant claim(s).
Regarding Claim 17, the same ground of rejection is made as discussed in claim 1 for substantially similar rationale. In addition, claim 17 recites following limitations:
Free teaches an apparatus comprising a processor configured to perform: accessing a computer aided design (CAD) model of the system; (Free disclosed in page 2-3 under section III A. “Fig. 1 and 2 show a decapsulated silicon carbide (SiC) power MOSFET and an associated CAD solid model … The model’s geometry was imported to the ANSYS Mechanical software in which mesh and boundary conditions similar to those illustrated in Fig. 2 were applied.” Also, it has been discussed in same page under section III B., single FRF quantities is generalized in space to identify how spatial domain properties influence a response continuum. The usage of commercial FE software allows for specification of a mesh which enables spatially-varying FRFs to be extracted. Fig. 2(b) shows how the mesh aligns nodes 1-6 with a vector entering the assembly center through the semiconductor die. Using a state-space form of the FE model, a spatially-varying FRF surface was generated for the nodes aligned with the coordinate vector and is illustrated in Fig. 3.” Further, it has been discussed in page 3-5 under section B. to C., Efforts to correlate model and experiment initially utilized parameters obtained from, to specify boundary conditions and contacts. The subsequent fitting process then manipulated the parameters listed in Table 1, two thermal contacts and a convective resistance, using detailed parameters embedded within the ANSYS model (associated CAD solid model). It is noted that the usage of commercial FE software allows for specification of the mesh which enables spatially-varying FRFs to be extracted, therefore it is understood the processor of the whole system/apparatus or the software is operable to perform any instruction related to accessing a computer aided design (CAD) model of the system).
Rostami teaches A system comprising: a target system comprising instrumentation that monitors performance of the target system; (Rostami disclosed in Abstract: “A lumped-parameter thermal model is presented for axial flux permanent magnet (AFPM) machines … Temperature-dependent thermal properties of the materials used in the machine construction as well as the stator winding resistance and consequently copper losses require temperature update in accurate design of the machine. Therefore, an iterative coupled electromagnetic and thermal design program is proposed in this study. A 5-kW AFPM generator is designed using the proposed program with regarding the thermal behavior of the machine. Tests performed on the designed machine verify that the defined thermal resistance network has a high ability to predict the nodal temperatures accurately.” It ha sbeen disclosed in ‘Introduction’: “Axial flux permanent magnet (AFPM) machines are nowadays widely used due to their high torque density, modular and compact construction, high efficiency, reliability and easy integration with other mechanical components such as turbine rotors, especially as a generator in wind power applications.” Here, AFPM machine is a target system included in a system such as “wind power application”. A 5-kW AFPM generator as an instrumentation is designed using the proposed “electromagnetic and thermal design program” to monitor the thermal behavior of the AFPM machine and the defined thermal resistance network has the high ability to predict the nodal temperatures accurately i.e. to monitor the performance of the target system (e.g. AFPM)).
Rostami teaches a diagnosis engine coupled to the instrumentation of the target system and configured to perform a diagnosis on the target system and configured to perform a diagnosis on the target system using a lumped parameter model; (Rostami disclosed in page 1178 under ‘Introduction’: “Thermal analysis of electrical machines with applying of the lumped parameters has been the most common approach during the past few decades. In addition to the use of the thermal resistance network, numerical methods such as finite-element method (FEM) have been studied by many authors especially for coupled electromagnetic and thermal simulations … a computer-aided design (CAD) procedure including both electromagnetic and thermal modelling of the machine is proposed. An accurate thermal resistance network is achieved for an axial flux permanent magnet machine.” It has been disclosed in page 1178-1179 under section II: “a lumped-parameter thermal model applicable to AFPM machines is presented. An accurate thermal resistance network using T-equivalent lumped-parameter is defined … the machine is divided into several thermal elements which are modelled with equivalent lumped-parameter blocks, uniformly distributed thermal capacity and heat source generators. The lumped parameters derived from the material properties of the elements, such as heat transfer coefficients as well as their dimensional information. Adjacent elements are connected to each other directly or through additional thermal resistances.” It has been disclosed in page 1180-1181, under section II D.: “An appropriate thermal analysis requires accurate evaluation of the power losses and also their distribution inside the machine. The copper losses which are the most significant part of the total losses in low and medium speed applications are separated into the copper losses in end-winding on the outer radius of the stator … Since the copper losses are temperature-dependent, the exact amounts of the copper losses are iteratively calculated with temperature correction.” It has been discussed in Abstract, a 5-kW AFPM generator as an instrumentation is designed using the proposed “electromagnetic and thermal design program” to monitor the thermal behavior of the AFPM machine. The lumped-parameter thermal model or the thermal resistance network is presented for axial flux permanent magnet (AFPM) machines (as target system), an iterative coupled electromagnetic and thermal design program as ‘diagnosis system’ has been proposed with regarding the thermal behavior of the machine. Therefore, it is understood electromagnetic and thermal design program as ‘diagnosis system’ is coupled to the AFPM generator instrumentation of the target system (e.g. AFPM machines). The AF machine is divided into several thermal elements, modelled with equivalent lumped-parameter blocks, the lumped-parameter blocks added in AF machine, therefore, the augmented lumped model is used/utilized by the  electromagnetic and thermal model as diagnosis engine to perform the diagnosis on the system (since the copper losses are temperature-dependent, the copper losses are iteratively calculated with temperature correction, therefore this is an example of a diagnosis on the system).
Regarding claims 18 and 20, Free and Rostami teach The system of claim 17, are incorporating the rejections of claims 2 and 4 respectively, because claims 18 and 20 have substantially similar claim language as claims 2 and 4, therefore claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Free and Rostami as discussed above for substantially similar rationale. 
Regarding claim 21, Free and Rostami teach The method of claim 1, wherein Free teaches the proximity search quantifies a nearness between the individual components in the groups. (Free discussed in 3 under section IV A. and B., the geometry of the FE model, simplified to reduce mesh requirements and computation, is shown in Fig. 5, further Fig. 6 shows die-to-ambient and sink-to-ambient FRFs from model and experiment and Table 1 presents three main lumped resistances of the model. The FRFs in Fig. 6 quantify the dynamic thermal response of two points in the assembly: (1) the MOSFET device and (2) the outer surface of the heat sink, measured with the thermistor shown in Fig. 4(b). The subsequent fitting process is manipulated the parameters listed in Table 1, two thermal contacts and a convective resistance, using detailed parameters embedded within the ANSYS model, to specify boundary conditions and contacts and to correlate model and experiment initially utilized obtained parameters. Further, it has been disclosed in page 5 under section IV C. and D.: “Fig. 6(a-b) shows that the die response model and experimental result … The large amount of solid material between heat dissipation in the device and the outer surface of the heat sink attenuates the outer surface’s AC response, so the heat sink-to-ambient FRF shown in Fig. 6(c-d) … Rconv (Convection resistance – external surfaces to ambient) and RLF-Sink (Contact resistance between the lead frame (2) and heat sink (1)) have the most dominant effect on the heat sink-to-ambient response, with Rconv impacting frequencies from DC to 10 mHz and RLF-Sink impacting frequencies from 10 mHz to 1 Hz … Variations in geometry or boundary conditions close to the die were observed to cause the response of the model to change in this high frequency regime. Specifically, this response is highly sensitive to the RSi-LF contact resistance parameter, representing the die-attach interface, ...” It has been discussed above a proximity search or nearness being performed in the CAD model to find groups of components (e.g. die-to-ambient and sink-to-ambient FRFs from model, the FRFs quantify the dynamic thermal response of two points in the assembly or group comprises (1) the MOSFET device and (2) the outer surface of the heat sink, measured with the thermistor shown in Fig. 4(b)). Further, the individual components in the group or assembly affected by resistive or parasitic interactions (e.g. Fig. 6(a-b) shows that the die response model and experimental result, where the large amount of solid material between heat dissipation in the device and the outer surface of the heat sink attenuates the outer surface’s AC response, so the heat sink-to-ambient FRF shown in Fig. 6(c-d). Rconv, convection resistance” to external surfaces to ambient, and the RLF-Sink, “contact resistance” between the lead frame and heat sink, have the most dominant effect on the heat sink-to-ambient response, therefore, Free teaches the proximity search quantifies the nearness between the individual components in the groups). 
Regarding claim 22, Free and Rostami teach The method of claim 1, wherein Free teaches the lumped parameter model is automatically generated from the CAD model, and wherein the elements that emulate the resistive or parasitic interactions represent unintended interactions between the individual components that are not included in the lumped parameter model. (Free discussed in in 2nd page under section III A., a decapsulated silicon carbide (SiC) power MOSFET and an associated CAD solid model, shown in Fig. 1 and 2. The model’s geometry was imported to the ANSYS Mechanical software in which mesh and boundary conditions similar to those illustrated in Fig. 2 were applied.” It has been disclosed in page 5 under section V A.-B.: “Simulated die temperature response depends on the FE node(s) selected to represent the die temperature state … Even after the infrared-based calibration procedure executed in the lab focused on a single pixel, it cannot yet be said with exactness the die location’s temperature that the RDS(on) TSEP captured. However, the results in Fig. 8 quantify the importance of correctly specifying the physical location of the die temperature sense point in terms of resulting model accuracy … While normalized plots are useful in fitting model response to experimental data, they are doubly useful in that they enable identification of specific impacts of degradation in devices and components. RLF-Sink represents thermal interface material (TIM) that is used in the lab to connect the MOSFET to the heat sink. Degradation of the TIM, corresponding to an increase in RLF-Sink, causes an increase in temperature gradients actuated by a converter, which would likely increase thermal-mechanical rate-of-degradation. Variations in Rconv represent cooling pump/fan faults or system fouling. TIM and cooling degradation were experimentally emulated and FRFs were extracted for two cases: … These two responses were then normalized by the nominally operating system FRF response to form sensitivity functions. The experimental cooling and TIM degradation sensitivity functions are displayed in Fig. 7. Rconv and RLF-Sink were then manipulated in the model to emulate similar conditions. The model-based cooling and TIM degradation sensitivity functions are the same functions in Fig. 7 used to assist in tuning the model to match test results … Rconv and RLF-Sink impact the die-to-ambient segment’s low frequency response due to the long convective time constant that governs the system response …”. Here, Rconv and RLF-Sink are elements in lumped parameter model, automatically generated from the CAD model, because these two elements are manipulated in the model to emulate unintended interactions (e.g. thermal interface material (TIM) degradation) between the individual components (since RLF-Sink represents TIM that is used to connect the MOSFET to the heat sink, here MOSFET and heat sink are individual components). It has been discussed above, degradation of the TIM, corresponding to an increase in RLF-Sink, causes an increase in temperature gradients actuated by a converter, thus an increase thermal-mechanical rate-of-degradation happened in this scenario. Variations in Rconv represent cooling pump/fan faults or system fouling. Therefore, these Rconv and RLF-Sink elements of TIM and cooling degradation respectively were emulated experimentally, were not included in the lumped parameter model before the emulation/experiment took place).
 Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Free and Rostami and in view of a journal “A unified analytical and scalable lumped model of RF CMOS spiral inductors based on electromagnetic effects and circuit analysis” by Siamak Salimy et al. (hereinafter Salimy).
Regarding claim 6, Free and Rostami teach The method of claim 4, (as discussed above), however, Free and Rostami do not explicitly teach the proximity search comprises determining an exterior medial axis by evaluating non-differentiable points on the distance field at points outside the rigid bodies.
wherein Salimy teaches the proximity search comprises determining an exterior medial axis by evaluating non-differentiable points on the distance field at points outside the rigid bodies. (According to Spec. of current Application at para [0026], Applicant mentioned “the medial axis is the set of all points where the distance field is non-differentiable … the exterior (free space) medial axis is extracted by evaluating non-differentiable points on the distance field … The calculations also assume that the points on the medial axis are equidistant from at least two points, such that each of the two points is located on a distinct rigid body.” Examiner would construe Any point on exterior medial axis (or in free space) being evaluated, is equidistant between at least two points among the rigid solids (according to Spec. of current Application at para [0027]. Salimy discussed in page 40 under section 2.2, Cox is considered as the capacitance between metal lines and silicon substrate (Cox2) as shown in Fig. 5. Due to the inductor layout in CMOS technology (in Fig. 4), for evaluation of the electric coupling field between metal lines, which is represented by Cox1. The situation corresponds to a spacing ‘s’ between lines of the spiral which is limited to a few microns and filled by an oxide or passivation layer. The total capacitance is thus approximated as the contribution of both the coupling between metal and silicon substrate Cox2 and the coupling between metal lines Cox1. The total oxide capacitance Cox expressed in Eq. (5), where tox is the oxide thickness, due to the proximity of the metal lines in submicron CMOS technology s << (tsi + tox), Cp capacitance estimation requires to take into account the coupling capacitance between the spiral metal lines (Cp1), and the coupling capacitance between strips and the bottom ground plane (Cp2) through the silicon substrate as it is shown in Fig. 5. It has been proposed to calculate the total shunt capacitance by a conformal mapping approach on a bi-layer substrate. The first layer, under metal strips, is the oxide layer, and the second layer is the Si substrate. To simplify the capacitance calculation, only the electric coupling between the closest metal strips is considered, and the coupling between lines is approximated to be uniformly distributed along the lines. Thus, coplanar lines of length Lg/2 with linewidth w and spacing s are used to approximate spiral high frequency total shunt capacitance. Here, the spacing ‘s’ between metal lines of the spiral, is the exterior medial axis (or in free space) being determined by evaluating the “electric coupling” or non-differentiable points. In or der to simplify the capacitance calculation, the electric coupling between the closest metal strips is considered, and the coupling between lines is approximated to be uniformly distributed along the lines (i.e. it is considered that the electric coupling on the medial axis or free space are equidistant or coupling between metal lines is approximated to be distributed uniformly/equally)). 
Therefore, Free, Rostami and Salimy are analogous art because they are related in modelling coupled lumped parameter by considering the electrothermal/ electromagnetic effects during the proximity search. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Free, Rostami and Salimy before him or her, to modify the proximity search to find the unintended interactions between the individual components of Free and Rostami, to include the determining of exterior medial axis (free space) by evaluating non-differentiable points on the distance field of Salimy. The suggestion/motivation for doing so would have been obvious by Salimy because “we propose here to model all the substrate coupled lumped parameters by considering both the spiral inductor geometry and the related electromagnetic effects” and the electric coupling on the medial axis or free space are equidistant or coupling between metal lines is approximated to be distributed uniformly/equally (Salimy disclosed in page 39 under ‘Introduction’ and further discussed in page 40 under section 2.2, respectively). Therefore, it would have been obvious to combine Salimy with Free and Rostami to obtain the invention as specified in the instant claim(s).
Regarding claims 13, Free and Rostami teach The apparatus of claim 11, is incorporating the rejections of claim 6, because claims 13 has substantially similar claim language as claim 6, therefore claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Free, Rostami and Salimy as discussed above for substantially similar rationale.
Claims 7-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Free and Rostami and further in view of a conference paper “Learning constitutive equations of physical components with constraints discovery” by Ion Matei et al. (hereinafter Matei).
Regarding claim 7, Free and Rostami teach The method of claim 1 further Matei teaches comprising performing a component classification of an abstract syntax tree of the lumped parameter model to determine resistive components. (Examiner would interpret the “abstract syntax tree” (from conventional meaning in the art) such as the following code, as an example: while b ≠ 0:   
if a > b:    a := a - b
    else:    b := b - a
return a 
Matei discussed in page 4819-4820 (under ‘Introduction’ and section I), w is the vector of unknown parameters, in a system of equations G(ξ;w) = 0, the objective of this paper is to come up with a method that can jointly learn the optimal w and w is a vector of parameters. Further, under section II, it has been discussed, as shown in Figure 1, each connector has two variables: a flow variable f and a potential like variable x, G(fa, fb, xa, xb; w) = 0, where G constrains the connector variables, and w is a vector of parameters. For example, in the case of the electrical resistor, fa + fb = 0 and 
wfa = xa − xb. It has been disclosed in page 4821, under section III (in Proposition 3.1): “We want to find an approximation of p(w) modeled as a smooth, parameterized function q : S → [0,1], with q(w) = q(w;β) … The function q* represents a goal function in a ideal scenario where we can probe the feasibility of any point ‘w’ in the set S. The following result shows how we can arrive at q* through successive learning of approximations of p …”. It has been discussed in Proposition 3.2, at the first iteration of ‘Algorithm 1’, when no data is available, q0(w) = 0.5 for all w. This means that all points have maximum uncertainty. Therefore, at the initial iteration, we solve an unconstrained optimization problem. At the second iteration, q1(w) is a smooth function that passes through the point 0.5, hence there will exist w such that the constraint (8) is satisfied. The procedure of accumulating data for training the intermediate feasibility models qk(w). At each iteration k, the optimization algorithm generates data points in its search for the minimizer. The search requires function evaluations, which in turn require the simulation of the model. Here, w is a vector of parameters, which used in training the intermediate feasibility models qk(w), where data accumulated or added at each iteration k, (the optimization algorithm generates data points in its search for the minimizer). Therefore, this is an example of “lumped parameter model” to determine resistive components (e.g. electrical resistor, fa + fb = 0 and wfa = xa – xb, parameter ‘w’ is associated with the resistor ‘fa’). Moreover, ‘abstract syntax tree (AST) concept’ can be seen in ‘Algorithm 1’, where the code is such as:   while … do   (at line 5)
                                              condition      (at line 6-8)
                                               return; 
Here, the code/pseudocode shown in ‘Algorithm 1’ is an exact example code of ‘abstract syntax tree’. Therefore, it is understood that a component classification (e.g. resistive components such as electrical resistor) has been performed by implementing an “abstract syntax tree” of the lumped parameter model (feasibility model qk(w) trained, where data accumulated or added at each iteration k), in order to determine resistive components).
Therefore, Free, Rostami and Matei are analogous art because they are related in determining resistive components in lumped parameter model when temperature (thermal) energy flows through the interface. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Free, Rostami and Matei before him or her, to modify the lumped parameter model to determine resistive components of Free and Rostami, to include performing of a component classification as an abstract syntax tree of the lumped parameter model of Matei. The suggestion/motivation for doing so would have been obvious by Matei because ‘w’ is a vector of parameters, which used in training the intermediate feasibility models qk(w), where data accumulated or added at each iteration k, (the optimization algorithm generates data points in its search for the minimizer). Therefore, an example of “lumped parameter model” to determine resistive components (e.g. electrical resistor, fa + fb = 0 and wfa = xa – xb, parameter ‘w’ is associated with the resistor ‘fa’). Further, ‘abstract syntax tree (AST) concept’ can be seen in ‘Algorithm 1’. (Matei discussed in page 4819-4820 (under ‘Introduction’ and section I) and in page 4821, under section III). Therefore, it would have been obvious to combine Matei with Free and Rostami to obtain the invention as specified in the instant claim(s).
Regarding claim 8, Free and Rostami teach The method of claim 7, wherein Matei teaches determining the resistive components comprises analyzing the abstract syntax tree to determine known resistive components. (Matei discussed in page 4819-4820 (under ‘Introduction’ and section I), w is the vector of unknown parameters, in a system of equations G(ξ;w) = 0, the objective of this paper is to come up with a method that can jointly learn the optimal w and w is a vector of parameters. Further, under section II, it has been discussed, as shown in Figure 1, each connector has two variables: a flow variable f and a potential like variable x, G(fa, fb, xa, xb; w) = 0, where G constrains the connector variables, and w is a vector of parameters. For example, in the case of the electrical resistor, fa + fb = 0 and 
wfa = xa − xb. It has been disclosed in page 4821, under section III (in Proposition 3.1): “We want to find an approximation of p(w) modeled as a smooth, parameterized function q : S → [0,1], with q(w) = q(w;β) … The function q* represents a goal function in a ideal scenario where we can probe the feasibility of any point ‘w’ in the set S. The following result shows how we can arrive at q* through successive learning of approximations of p …”. It has been discussed in Proposition 3.2, at the first iteration of ‘Algorithm 1’, when no data is available, q0(w) = 0.5 for all w. This means that all points have maximum uncertainty. Therefore, at the initial iteration, we solve an unconstrained optimization problem. At the second iteration, q1(w) is a smooth function that passes through the point 0.5, hence there will exist w such that the constraint (8) is satisfied. The procedure of accumulating data for training the intermediate feasibility models qk(w). At each iteration k, the optimization algorithm generates data points in its search for the minimizer. The search requires function evaluations, which in turn require the simulation of the model. Here, w is a vector of parameters, which used in training the intermediate feasibility models qk(w), where data accumulated or added at each iteration k, (the optimization algorithm generates data points in its search for the minimizer). Therefore, this is an example of “lumped parameter model” to determine resistive components (e.g. electrical resistor, fa + fb = 0 and wfa = xa – xb, parameter ‘w’ is associated with the resistor ‘fa’). Moreover, ‘abstract syntax tree (AST) concept’ can be seen in ‘Algorithm 1’, where the code is such as:   while … do   (at line 5)
                                              condition      (at line 6-8)
                                               return; 
Here, the code/pseudocode shown in ‘Algorithm 1’ is an exact example code of ‘abstract syntax tree’. Therefore, it is understood that determining resistive components (e.g. electrical resistor) has been performed by analyzing an “abstract syntax tree” of the lumped parameter model (trained feasibility model qk(w)), as discussed above).
Regarding claim 9, Free and Rostami teach The method of claim 8, wherein Matei teaches determining the resistive components comprises applying a machine learning regression algorithm to components of the abstract syntax tree 10to solve a constrained optimization problem. (Examiner would interpret the ‘machine learning regression algorithm’ (from conventional meaning in the art), as allowing machines to learn the relationships within the data provided and make predictions using them. So, this is kind of model prediction where predicted output is a continuous numerical value. Matei disclosed in page 4819, under ‘Introduction’: “An acausal system is composed of variables attached to its components and relations between them. The relations are induced by the parameterized constitutive equations and the connections between components. The parameters of the constitutive equations are usually constrained within some feasibility set.” In page 4820 under section III, it has been discussed, the cost function J(w) are the predicted measurements based on the current value of w and represents a sequence of instances at which measurements are taken. At same page under section II, it has been mentioned about a linear regression model G, where W is a matrix of parameters. Moreover, in page 4821, under section III, Matei discussed that a local representation of the feasibility set being provided along the trajectory generated as part of the optimization process and the approach has been summarize in Algorithm 1, where Line 6 solves the constrained optimization problem. It has been discussed earlier that ‘w’ is a vector of parameters, which used in training the intermediate feasibility models qk(w), where data accumulated or added at each iteration k, (the optimization algorithm generates data points in its search for the minimizer). This is an example of “lumped parameter model” to determine resistive components (e.g. electrical resistor, fa + fb = 0 and wfa = xa – xb, parameter ‘w’ is associated with the resistor ‘fa’). Therefore, Matei teaches by applying a machine learning regression algorithm to components of the abstract syntax tree, the resistive components being determined and a constrained optimization problem has been solved in this scenario).
Regarding claims 14 and 15, Free and Rostami teach The apparatus of claim 11, are incorporating the rejections of claims 7 and 9 respectively, because claims 14 and 15 have substantially similar claim language as claims 7 and 9, therefore claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Free, Rostami and Matei as discussed above for substantially similar rationale.
Regarding claim 10, Free, Rostami and Matei teach The method of claim 8, (as discussed above), wherein Matei teaches determining the resistive components comprises modeling wires based on connect statements, the resistive components comprising parasitic capacitance between the wires. (According to Spec. of current Application, Applicant disclosed in para [0023]: “the connections are indicated by "connect" statements, such statements indicate the possible existence of a wire between two or momore electric components. Alternatively, components that use electric connectors, (e.g., pins) can be found that are connected to other electric connectors.” Matei disclosed in page 4820 under section II, “When modeling physical components we need to define a domain specific interface through which energy is exchanged. The interface is modeled through connectors that regardless of the physical domain have at least one flow variable and a potential like variable … In this paper we consider two pins (connectors) components, as shown in Figure 1. Each connector has two variables: a flow variable f and a potential like variable x. Depending on the physical domain, the flow variable can be current (electric), force (translational mechanics), torque (rotational mechanics) or heat flow rate (thermal) … The constitutive equations of the model are a set of equations that describe the relations between the pairs of variables (fa, xa) and (fb, xb) … we have G(fa, fb, xa, xb; w) = 0, where G : R4 → R2 is a vector valued differentiable map that constrains the connector variables, and w is a vector of parameters”. Further, in Fig. 2 resistive components comprising parasitic capacitances such as c7 and c9, also c6 and c8 between the wires).
Regarding claim 16, Free, Rostami and Matei teach The apparatus of claim 14, are incorporating the rejections of claim 10, because claim 16 has substantially similar claim language as claim 10, therefore claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Free, Rostami and Matei as discussed above for substantially similar rationale.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saha et al. (Pub. No. US2017/0193143A1) disclosed an improved method, apparatus and/or system which aids in extending correct behavioral models to include fault modes and in fault mode analysis of components and/or systems in simulated model environments, including, e.g., FMEA and FMECA and diagnostic fault tree generation. The inventive subject matter relates generally to the art of cyber-physical component and/or system modeling, found in connection with object-oriented and/or other like modeling computer languages, e.g., such as Modelica, etc. The disclosed method predicts failure of a system; analyzing the system to identify fault susceptible components of the system, augmenting component models of the of the fault Susceptible components with fault modes, using the augmented component models to simulate faults to determine a system-level severity, applying parameterized physics-of failure models corresponding to a root cause of the simulated faults to predict fault.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
   	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148